 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE AVILA-MEJIA,                                   Case No.: 15-CV-0338 W (WVG)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  ATTORNEYS’ FEES PURSUANT TO
                                                         42 U.S.C. § 406(b) [DOC. 30]
14   NANCY A. BERRYHILL, Acting
     Commissioner of the Social Security
15
     Administration,
16                                   Defendant.
17
18         Pending before the Court is Plaintiff’s attorney’s application for attorneys’ fees
19   pursuant to 42 U.S.C. § 406(b). [Doc. 30.] The Court decides the matter without oral
20   argument pursuant to Civil Local Rule 7.1(d)(1). For the reasons that follow, the Court
21   GRANTS Plaintiff’s counsel’s motion and awards fees in the amount of $8,800.00, to
22   reimburse his client $4,314.47 in previously awarded Equal Access to Justice Act
23   (“EAJA”) fees.
24   //
25   //
26   //
27   //
28   //

                                                     1
                                                                               15-CV-0338 W (WVG)
 1   I.       BACKGROUND
 2            Attorney Vijay Patel, at the law offices of Lawrence Rohlfing, represented Plaintiff
 3   Jose Avila-Mejia in his appeal of an adverse decision of the Social Security
 4   Commissioner denying his claim for disability benefits and supplemental security
 5   income. The Court adopted United States Magistrate Judge Gallo’s Report and
 6   Recommendation, granted Plaintiff’s motion for summary judgment, and remanded this
 7   case for further administrative proceedings. (See March 2, 2016 Order [Doc. 20].) On
 8   remand, the Commissioner awarded retroactive benefits totaling approximately
 9   $35,334.00. (See SSA Letter to Rohlfing [Doc. 30-4].) Mr. Rohlfing now moves for an
10   award of $8,800.00 in fees pursuant to 42 U.S.C. § 406(b). (Rohlfing Mot. [Doc. 30-1].)
11   Despite the lapsing of the December 14, 2018 deadline [Doc. 31], no opposition has been
12   filed.
13
14   II.      LEGAL STANDARD
15            Whenever a court renders a judgment favorable to a claimant under this
              subchapter who was represented before the court by an attorney, the court may
16            determine and allow as part of its judgment a reasonable fee for such
              representation, not in excess of 25 percent of the total of the past-due benefits to
17            which the claimant is entitled by reason of such judgment, and the Commissioner of
18            Social Security may, notwithstanding the provisions of section 405(i) of this title, but
              subject to subsection (d) of this section, certify the amount of such fee for payment
19            to such attorney out of, and not in addition to, the amount of such past-due benefits.
              In case of any such judgment, no other fee may be payable or certified for payment
20            for such representation except as provided in this paragraph.
21   42 U.S.C. § 406(b)(1)(A). “Congress . . . designed § 406(b) to control, not to displace,
22   fee agreements between Social Security benefits claimants and their counsel.” Gisbrecht
23   v. Barnhart, 535 U.S. 789, 793 (2002). “In many cases, . . . the Equal Access to Justice
24   Act (EAJA), enacted in 1980, effectively increases the portion of past-due benefits the
25   successful Social Security claimant may pocket.” Id. at 796 (citing 28 U.S.C. § 2412).
26   “Congress harmonized fees payable by the Government under EAJA with fees payable
27   under § 406(b) out of the claimant’s past-due Social Security benefits in this manner: Fee
28   awards may be made under both prescriptions, but the claimant’s attorney must ‘refun[d]

                                                         2
                                                                                          15-CV-0338 W (WVG)
 1   to the claimant the amount of the smaller fee.’ ” Id. (quoting Act of Aug. 5, 1985, Pub.
 2   L. 99–80, § 3, 99 Stat. 186).
 3          “Within the 25 percent boundary, . . . the attorney for the successful claimant must
 4   show that the fee sought is reasonable for the services rendered.” Gisbrecht, 535 U.S. at
 5   807. In making this determination, the Court first looks to the agreement between the
 6   parties, then may reduce the award depending on “the character of the representation and
 7   the results the representative achieved.” Id. at 807–08.
 8
 9   III.   DISCUSSION
10          When Plaintiff employed Mr. Rohlfing, he agreed to a contingency fee
11   arrangement of 25% of past-due benefits awarded. (See Rohlfing Agreement [Doc. 30-
12   2].) Mr. Rohlfing now seeks fees of $8,800. (Rohlfing Mot. [Doc. 30-1] 2.) This
13   amounts to slightly less than 25% of the $35,334.00 net payable past due benefits
14   awarded on remand. (See SSA Letter to Rohlfing [Doc. 30-4].)
15          Plaintiff’s counsel meets his burden of demonstrating that the fees requested are
16   reasonable. See Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (applying
17   Gisbrecht, 535 U.S. at 808). First, there is nothing to suggest that the quality of Mr.
18   Patel’s work was substandard. He achieved favorable results for his client and recovered
19   substantial past-due benefits for Plaintiff. Second, no reduction for unreasonable delay is
20   warranted. See id. at 1151–52. Third, the amount of the fees is not excessive. Mr. Patel
21   worked 21.3 hours on this case, which yields an hourly rate of approximately $413.15.
22   This is not unreasonable, and it compensates for the risk the firm took in working the
23   case on a contingent fee. (See Patel Invoice [Doc. 30-5].) See id. at 1145–54 (reversing
24   three award reductions that had begun with a lodestar calculation rather than using the
25   agreed-upon percentage as a starting point) (“To aid the district court’s evaluation of his
26   request, Shapiro noted that the fee he requested was equivalent to 3.55 times the lodestar
27   calculation and reasonably accounted for the risk he assumed in representing his client on
28

                                                  3
                                                                                15-CV-0338 W (WVG)
 1   a contingent-fee basis.”) Had there been no recovery, there would have been no fee.
 2   (See Avila-Mejia Agreement [Doc. 30-2].)
 3         In light of the character of Mr. Patel’s representation and the favorable results
 4   achieved, the figure is a reasonable one, and no downward adjustment is appropriate. See
 5   Gisbrecht, 535 U.S. at 808.
 6         Mr. Rohlfing will be awarded $8,800. Per the terms of the motion and in
 7   accordance with the relevant statutory schemes, Gisbrecht, 535 U.S. at 796, Rohlfing will
 8   reimburse his client for the previously awarded amount of $4,314.47 in EAJA fees.
 9
10   IV.   CONCLUSION & ORDER
11         For the foregoing reasons, the Court GRANTS Plaintiff’s attorney’s application
12   for attorneys’ fees. [Doc. 30.]
13         Mr. Rohlfing is awarded $8,800 in attorneys’ fees. He will reimburse Mr. Avila-
14   Mejia $4,314.47 for EAJA fees previously paid by the Commissioner.
15
16         IT IS SO ORDERED.
17   Dated: January 9, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                15-CV-0338 W (WVG)
